Case 1:19-cv-00523-TH-KFG Document 34 Filed 08/16/21 Page 1 of 2 PageID #: 469



                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                         BEAUMONT DIVISION


ANTHONY LEON SUMMERS                                   §

VS.                                                    §        CIVIL ACTION NO. 1:19cv523

KEN PAXTON, ET AL.                                     §

                                       MEMORANDUM OPINION

        Plaintiff Anthony Leon Summers, an inmate at the Lewis Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against several defendants. As plaintiff did not pay the required filing

fee, he appears to be attempting to proceed with this matter on an in forma pauperis basis.

                                                  Discussion

        Title 28 U.S.C. § 1915(g) prohibits prisoners from repeatedly filing frivolous or malicious

complaints on an in forma pauperis basis. Section 1915(g) provides as follows:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        [in forma pauperis] . . . if the prisoner has, on three or more occasions, . . . brought
        an action or appeal in a court of the United States that was dismissed on the grounds
        that it is frivolous, malicious or fails to state a claim upon which relief may be
        granted, unless the prisoner is under imminent danger of serious physical injury.

        Prior to the date on which he filed this lawsuit, at least three of plaintiff’s prior lawsuits or
appeals were dismissed as frivolous.1 As a result, plaintiff may only proceed with this lawsuit on

an informa pauperis basis if he was in imminent danger of serious physical harm on the day he filed

this lawsuit.

        To meet his burden of showing that he is in imminent danger, plaintiff must allege specific

facts demonstrating an ongoing physical injury, or a pattern of misconduct that is likely to cause

imminent serious physical injury. Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). Vague


        1
              Summers v. Unidentified Party, No. 1:03cv459 (E.D. Tex. Mar. 8, 2004) (dismissed as frivolous);
Summers v. Gibson, N0. 1:03cv1406 (E.D. Tex. Jan. 12, 2004) (dismissed as frivolous), appeal dismissed as
frivolous, No. 04-40101 (5th Cir. Aug. 18, 2004); Summers v. Goodwell, No. 4:03cv55 (S.D. Tex. Sept. 24, 2003)
(dismissed as frivolous); Summers v. White, No. 1:02cv707 (S.D. Tex. Dec. 19, 2002) (dismissed as frivolous).
Case 1:19-cv-00523-TH-KFG Document 34 Filed 08/16/21 Page 2 of 2 PageID #: 470



or conclusory allegations are insufficient to meet plaintiff’s burden. White v. Colorado, 157 F.3d

1231-32 (10th Cir. 1998).

       The allegations set forth in plaintiff's complaint do not demonstrate that he was in “imminent

danger of serious physical injury” on the date he filed his lawsuit. His allegations, while serious,

do not satisfy the burden imposed by Section 1915(g). As a result, plaintiff is barred from

proceeding with this lawsuit on an in forma pauperis basis.

                                            Conclusion

       For the reasons set forth above, this lawsuit will be dismissed without prejudice pursuant to

28 U.S.C. § 1915(g). An appropriate final judgment shall be entered.

       SIGNED this the 16 day of August, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                 2
